EXHIBIT 10.15
 
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made and entered into effective
as of May 18, 2009 (the “Effective Date”), by and between aVinci Media
Corporation, a Utah corporation (the “Company”), and John C. Bay, an individual
(the “Executive”).


In consideration of the mutual promises and covenants contained in, and the
mutual benefits to be derived from, this Agreement, the parties hereto agree as
follows:


1. EMPLOYMENT.  The Company hereby employs the Executive, and the Executive
hereby accepts such employment, upon the terms and conditions set forth herein.


2. DUTIES.  The Executive be shall employed in the position of Executive Vice
President-Marketing & Sales of the Company and shall perform the duties
described in Exhibit “A” attached hereto and such other duties as shall be
assigned by the Chief Executive Officer or by the Company’s Board of Directors
(the “Board”) from time to time.  The Executive shall diligently and faithfully
execute and perform such duties, subject to the general supervision and control
of the Company’s President.  The Executive shall devote substantially all of his
business time, attention, skill and efforts to the faithful performance of his
duties hereunder to the business of the Company and shall not, during the
Employment Term (as the term is defined in Section 5.1 below) be actively
engaged in any other business activity, except with the prior written consent of
the Company’s Board of Directors, and provided that such activity will not: (i)
adversely affect or materially interfere with the performance of the Executive’s
duties hereunder; (ii) involve a conflict of interest with the Company; or (iii)
involve activities competitive with the business or proposed business of the
Company.


3. COMPENSATION AND BENEFITS.  As the entire consideration for the services to
be performed and the obligations incurred by the Executive hereunder, and
subject to the terms and conditions hereof, during the Employment Term the
Executive shall be entitled to the following:


3.1 Base Salary.  Subject to Section 5 below, commencing on the date hereof, the
Company shall pay the Executive at a monthly base rate of $14,584, subject to
increase(s), if any, as determined from time to time by the Company’s Board of
Directors.  Executive will also receive 85,436 shares of stock on the start date
in lieu of additional cash salary for the period of May-December 2009,
consistent with the current compensation plan for other executives.  In the
event Executives employment is terminated, voluntarily or involuntarily, for any
reason, prior to December 31, 2009, Executive will forfeit the pro rata portion
of the shares attributable to the time period from the date employment ends
through December 31, 2009.  For calendar year 2010, subject to approval by the
Company’s Board of Directors, the tentative executive base salary will be no
less than $210,000.


3.2 Payment of Base Salary.  The Company will pay the Executive his base salary
in equal, semi-monthly installments or at more frequent intervals in accordance
with the Company’s customary pay schedule.


3.3 Additional Benefits.  The Executive shall be entitled to participate, to the
extent of his eligibility in any employee benefit plans made available by the
Company to its employees during the Employment Term, including, without
limitation, such bonus plans, pension or profit sharing plans, incentive stock
option plans, retirement plans and health, life, hospitalization, dental,
disability or other insurance plans as may be in effect from time to time.  Such
participation shall be in accordance with the terms established from time to
time by the Company for individual participation in any such plans.
Notwithstanding the foregoing, the Company may terminate or reduce benefits
under any benefit plans and programs to the extent such reductions apply
uniformly to all senior executives enabled to participate therein, and the
Employee's benefits shall be reduced or terminated accordingly.


3.4 Vacation, Sick Leave and Holidays.  The Executive shall be entitled to
vacation, sick leave and holidays at full pay in accordance with the Company’s
policies established and in effect from time to time, but in no event shall the
Executive receive less than three weeks of paid vacation annually.  For the
first year, Executive shall earn one week of vacation after 90 days, the second
week after 180 days, and the third after 270 days.


3.5 Deductions.  The Company shall have the right to deduct and withhold from
the compensation due to the Executive hereunder, including salary and bonus,
such taxes and other amounts as may be customary or required by applicable state
or federal law.


3.6 Bonus Program.  The Executive will be permitted to participate in and
receive payments under the annual bonus program targeted to be approximately 30%
for 2009, and 75% thereafter, of Executive’s annual base salary based upon the
Company achieving specified goals including revenue goals, profitability and
cash flow objectives and other items as determined by the Compensation Committee
and approved by the Board of Directors.  For 2009, Executive may earn up to
$50,000 (or 20%) of the Company potential bonus pool to be established for 2009
based upon criteria to be established by the Compensation Committee.  The 2009
bonus pool will be funded $100,000 for the Company achieving $4 million in
revenue and $50,000 for 3 each additional $500,000 in revenues up to $5.5
million by December 31, 2009.  Should the Company qualify for any additional
bonus above the $250,000 potential on the $5.5 million referenced, Executive
will earn 20% of such additional bonus pool.  All bonus payments will be subject
to standard employee deductions.  The Executive shall also be entitled to
receive any additional bonus as declared by the Company’s Board of
Directors.  Any annual bonus payments that become due will be paid within 30
days of the Company receiving it annual audit report from its outside auditors.
 
 
 

--------------------------------------------------------------------------------

 


3.7 Incentive Stock Options.  Executive shall be granted an Incentive Stock
Option to purchase 915,000 of the Company’s common stock issued at a strike
price of no more than the then current trading price on the day of grant.  The
option will become exercisable as to 1/2 of the total number of shares on the
first anniversary of Executive’s start date, and thereafter in increments of
1/24 the total shares remaining for each calendar month Executive remains an
employee of the Company. All option rights are as defined in the Company’s Stock
Option Plan.


3.8 Relocation Expense.  The Company will cover up to $8,000 in Executive
personal travel expenses to Utah, in lieu of Executive relocation, from the date
of this Agreement through May 2010, and up to $1,250 per month for personal
housing, car and food expenses in Utah.  Executive will be required to relocate
to Utah following May 2010 upon 120 days notice from the Company.


4. BUSINESS EXPENSES.  The Company shall promptly reimburse the Executive for
all reasonable out-of-pocket business expenses incurred in performing the
Executive’s duties and responsibilities hereunder in accordance with the
Company’s policies with respect thereto in effect form time to time, provided
that the Executive promptly furnishes to the Company adequate records and other
documentary evidence required by all applicable federal and state laws, rules
and regulations issued by the appropriate taxing authorities for the
substantiation of each such business expense as a deduction on the federal and
state income tax returns of the Company.


5.           TERM AND TERMINATION.


5.1 Employment Term.  Subject to earlier termination as provided in Sections
5.2, 5.3 and 5.4 below (and except for the provisions of this Agreement and the
Exhibits attached hereto that, by their terms, continue in force beyond the
termination thereof), the term of this Agreement shall commence on the Effective
Date and end on April 30, 2011 (the “Employment Term”).  Unless earlier
terminated or unless either the Executive or the Company provides written notice
to the other party of their desire to terminate this Agreement at least 90 days
prior to the end of the Employment Term (or any renewal thereof), the Employment
Term will automatically renew for additional one year periods on the same terms
as provided herein.  If the Employment Term is renewed or extended as set forth
in Section 5.7, the term “Employment Term” will be interpreted herein to include
such renewal or extended term.  If at the completion of the Employment Term, the
Company and the Executive determine not to renew or extend the Executive’s
employment, the Executive shall be paid by the Company the Severance
compensation set forth under Section 5.6 hereunder.


5.2 Termination Without Cause.  Subject to Section 5.5.1 below, either the
Company or the Employee may terminate this Agreement and the Executive’s
employment hereunder without cause, and for any or no reason, at any time during
the Employment Term effective upon at least 30 days written notice by the
terminating party to the non-terminating party.  The Executive’s employment
shall be deemed to have been terminated by the Company without cause if (i) the
Executive’s authority, responsibility or position are materially changed or
reduced for any reason including in conjunction with a sale or merger of the
Company; or (ii) the Executive’s salary, available bonus or benefits are reduced
other than as part of a proportional reduction for all Company officers.


5.3           Termination For Cause.  This Agreement and the Executive’s
employment hereunder shall terminate upon the Executive’s disability or death
and is otherwise immediately terminable for cause (as that term is defined
below) upon written notice by the Company to the Executive providing 45 days to
cure any deficiency.  As used in this Agreement, “cause” shall include: (i)
habitual neglect of or deliberate or intentional refusal to perform the
Executive’s duties or responsibilities under this Agreement or to follow the
Company’s policies or procedures or directives of the Company’s Board of
Directors; (ii) fraudulent or criminal activity negatively impacting the
Company; (iii) any grossly negligent or intentionally dishonest or unethical
activity negatively impacting the Company; (iv) any deliberate breach of
fiduciary duty or intended unauthorized disclosure of the Company’s trade
secrets, confidential information or any of the Company’s Proprietary
Information (as that term is defined in Section 6.3 below); or (v) fraudulent
conduct in connection with the business or affairs of the Company, regardless of
whether said conduct is designed to defraud the Company or others.


5.4           Termination for Disability.  The Company’s Chairman may terminate
this Agreement and the Executive’s employment hereunder, upon written notice to
the Executive, for the “disability” (as that term is defined below) of the
Executive for 90 days in any 120 day period during the Employment Term if the
Company’s Board of Directors (with the Executive abstaining) determines in its
sole discretion that the Executive’s disability will prevent the Executive from
substantially performing his duties and responsibilities hereunder.  As used in
this Agreement, “disability” shall be defined as (i) the Executive’s inability,
by reason of physical or mental illness or other cause, to substantially perform
his duties and responsibilities hereunder, or (ii) in the discretion of the
Company’s Board of Directors (with the Executive abstaining), disability as that
term is defined in any disability insurance policy of the Company in effect at
the time in question.  The Executive shall receive full compensation, benefits
and reimbursement of expenses pursuant to the terms of this Agreement as
outlined in Section 5.5.2.
 
 
 

--------------------------------------------------------------------------------

 


5.5 Effect of Termination.


5.5.1 Termination Without Cause; Severance Compensation.  Subject to the
Severance Compensation set forth in Section 5.6, the Company may, without cause,
terminate this Agreement at any time upon notice to the Executive as provided in
Section 5.2.  Notwithstanding anything herein to contrary, the Company’s
obligations to the Executive in the event the Company terminates the employment
under Section 5.2 and this Section 5.5.1, shall be to pay the Executive the
Severance compensation set forth under Section 5.6.


5.5.2 Termination for Death or Disability.  In the event the Executive’s
employment is terminated for reason of disability, as described herein, the
Executive shall receive full compensation, benefits and reimbursement of
expenses through the 180 day period following the effective date of termination
for such disability.   In the event the Executive’s employment is terminated for
reason of death, the Executive’s heirs or estate shall receive the equivalent of
full compensation through the 180 day period following the date of death and
reimbursement of all outstanding.  


5.5.3 Termination for Cause.  In the event the Executive’s employment is
terminated for cause hereunder, all obligations of the Company and all duties
and responsibilities of the Executive shall cease except as otherwise expressly
provided herein or in the exhibits attached hereto.  Upon such termination, the
Executive or the Executive’s representative or estate shall be entitled to
receive only the compensation, benefits and reimbursement earned by or accrued
to the Executive under the terms of this Agreement prior to the date of
termination computed pro rata up to and included the date of termination, but
shall not be entitled to any further compensation, benefits or reimbursement
from such date.


5.6 Severance Compensation.  Upon the termination of the Executive’s employment
by the Company without cause following the first 90 days of employment, the
Company shall pay any salary and prorata annual bonus (calculated at 100%) due
through the end of the then current term, but in no event less than the
equivalent of six months salary and bonus payable in three equal monthly
installments beginning the month of termination.


5.7 New Term.  The term of this Agreement shall automatically be set for a one
year period, regardless of the time remaining under the then existing Term, upon
and from the occurrence of any of the following “Trigger Events:”


(a)           a merger or acquisition in which the Company is not the surviving
entity (defined as a corporation in which the Company’s stockholders do not hold
a controlling interest), except for a transaction the principal purpose of which
is to change the state in which the Company is incorporated;
 
(b)           the sale, transfer, or other disposition of all or substantially
all of the assets of the Company (“substantially all” means for this section a
sale of assets the value of which exceeds 50% of the total book value of all of
the assets of the Company);
 
(c)           any reverse merger in which the Company is the surviving entity
but in which 50% or more of the Company’s outstanding voting stock is
transferred to holders different from those holding such stock immediately prior
to such merger; or
 
(d)           a firm commitment underwritten public offering pursuant to an
effective registration statement filed under the Securities Act of 1933, as
amended, covering the offer and sale of the Company’s common stock resulting in
more than a 30% increase in the number of shares to be issued and outstanding.
 
6. PROPRIETARY INFORMATION.


6.1           Return of Proprietary Information.  Upon the termination of this
Agreement and the Executive’s employment hereunder for any reason whatsoever
(whether such termination shall be with or without cause), the Executive shall
immediately return and turn over to the Company any and all Proprietary
Information (as that term is defined in Section 6.3 below) in his possession or
under his control.  The Executive shall have no right to retain any copies of
any material qualifying as Proprietary Information for any reason whatsoever
after the termination of his employment hereunder without the express written
consent of the Company, except such information that is relevant to the
Executive’s equity holdings in the Company and generally available to Company
equity holders.


6.2           Non-Disclosure and Non-Compete.  It is understood and agreed that,
in the course of the Executive’s employment hereunder and through his activities
for an on behalf of the Company, as provided in this Agreement, the Executive
will receive, deal with and have access to Proprietary Information and that the
Executive holds and will hold the Company’s Proprietary Information in trust and
confidence for the Company and for its benefit only.  The Executive agrees that
he will not, during the Employment Term or thereafter, in any fashion, form or
manner, directly or indirectly, retain, make copies of, divulge, disclose or
communicate to any person, company, corporation, firm, partnership or entity, in
any manner whatsoever (except when necessary or required in the normal course of
the Executive’s employment hereunder and for the benefit of the Company or with
the express written consent of the Company), any of the Company’s Proprietary
Information or any information of any kind, nature or description whatsoever
concerning any  matters affecting or relating to the Company’s business or
proposed business operations.  Executive further agrees that in the upon
termination of this Agreement for any reason other than termination by the
Company without cause, Executive will not for a period of six months work in any
position individually or with any company which automates the creation of
personal image products.
 
 
 

--------------------------------------------------------------------------------

 


6.3 Proprietary Information Defined.  For purposes of this Agreement,
“Proprietary Information” means and includes the following:  (i) the identity of
Business Contacts (as that term is defined below) in, of or to the Company; (ii)
any written, typed or printed lists or other materials identifying Business
Contacts or potential Business Contacts of the Company; (iii) any financial or
other information supplied to the Company by Business Contacts; (iv) any and all
data or information involving the techniques, programs, methods, formulas, data,
information, or contacts employed by the Company in the conduct of its business
or proposed business operations; (v) any lists, documents, manuals, records,
forms or other documents, instruments, forms or materials used by the company in
the conduct of its business or proposed business operations; (vi) any
descriptive materials describing the methods and procedures employed by the
Company in the conduct of its business or proposed business operations; and
(vii) any other secret, proprietary or confidential information (including, but
not limited to, Proprietary Information) or data concerning or related to the
Company or the Company’s business or proposed business operations.  The terms
“list,” “document” or their equivalent, as used in this Section 6.3, are not
limited to a physical writing or compilation, but rather include any and all
information or data whatsoever regarding the subject matter of the term
“Business Contacts” shall mean any of the Company’s clients, customers,
suppliers, joint venture partners and investors.  For purposes of this
Agreement, “Proprietary Information” shall not include information that is
available in the public domain through no fault of or violation of this
Agreement by the Executive.


6.4           Patent or Copyright Rights. Any new analyses, formulas,
inventions, works of authorship, designs, ideas, concepts, information and
improvements, patents, or other proprietary rights including, but not limited
to, trademarks, copyrights and trade secrets relating to or constituting new
products or processes (“Works”) developed by the Executive during the term of
the Executive’s employment hereunder shall be the exclusive property of the
Company. Executive hereby irrevocably assigns to the Company all rights, title
and interest in and to such Works, and at the request of the Company agrees to
execute any necessary documentation as required by the Company at any time to
evidence such assignment.  Executive further irrevocably designates and appoints
the Company’s Secretary, and all successors in such office, as Executive’s agent
and attorney-in-fact to act for and on Execu­tive’s behalf to execute and file
any document and to do all other lawfully permitted acts to further the purposes
of the foregoing with the same legal force and effect as if executed by
Executive.  Exec­utive shall not be entitled to any further compensation for
assigning any Work to the Company or for assisting the Company in obtaining any
patent, copyright, or trademark registration or perfecting, obtaining,
maintaining, enforcing, or defending any such rights.


6.5           Violation.  If any of the covenants or agreements contained in
this Section 6 are violated, the Executive agrees and acknowledges that any such
violation or threatened violation will cause irreparable injury to the Company
and that the remedy at law for any such violation or threatened violation will
be inadequate and that the Company will be entitled to injunctive relief and
other equitable remedies without the necessity of proving actual damages.


6.6           Enforceability.  Employee agrees that the covenants in this
Section shall be construed as an agreement independent of any other provision of
this Agreement so that the existence of any claim or cause of action by either
the Employee or the Company against the other, whether predicated on this
Section or otherwise, shall not relieve  Employee of his or her obligations
under this Section 6.
 
7. TERMINATION OF PRIOR AGREEMENTS.  This Agreement terminates and supersedes
any and all prior agreements and understandings between the parties hereto
(whether written or oral) with respect to employment or with respect to the
compensation of the Executive by the Company.


8. ASSIGNMENT.  This Agreement is for the unique personal services of the
Executive and is not assignable or delegable in whole or in part by the
Executive without the prior written consent of the Company.  This Agreement may
be assigned or delegated in whole or in part by the Company and, in such case,
shall be assumed by and become binding upon the person or entity to which this
Agreement is assigned.  The Company shall remain liable for its obligations
hereunder in the event of any assignment unless the assignee of the Company
shall have a net worth equal to or greater than the net worth of the Company on
the date of such assignment.


9. WAIVER OR MODIFICATION.  Any waiver, change, modification, extension (other
than an automatic extension of the Employment Term pursuant to Section 5.1
above), discharge or amendment of any provision of this Agreement shall be
effective only if in writing in a document that specifically refers to this
Agreement and such document is signed by the party against whom enforcement of
any waiver, change, modification, extension, discharge or amendment is
sought.  The waiver by either party of any provision of this Agreement by the
other party shall not operate or be construed as a waiver of any other provision
hereof or any subsequent breach of the same provision hereof.


10. SEVERABILITY; INTERPRETATION.  In the event that any term or provision,
including any part of a Section or subsection, of this Agreement is invalid or
unenforceable for any reason, such invalid or unenforceable term or provision
shall be severed herefrom, and the remaining terms or provisions of this
Agreement, including the remaining Sections and subsections, shall remain in
full force and effect.  The parties to this Agreement agree that the court
making a determination that any term or provision of this Agreement is invalid
or unenforceable shall modify the time, duration, geographic scope or area
and/or application of the term or provision so that the term or provision is
enforceable to the maximum extent permitted by applicable law.  Notwithstanding
any rule or maxim of construction to the contrary, any ambiguity or uncertainty
in this Agreement shall not be construed against either of the parties hereto
based upon authorship or any of the terms or provisions hereof.
 
 
 

--------------------------------------------------------------------------------

 


11. NOTICES.  Any notice required or permitted hereunder to be given by either
party shall be in writing and shall be delivered personally or sent by certified
or registered mail, postage prepaid, or by private courier to the other party to
the address set forth below or to such other address as either party may
designate from time to time according to the terms of this Section 11:


•           To the Executive at:                 11781 Lone Peak Parkway, Suite
270
Draper, Utah  84020


•           To the Company at:                 aVinci Media Corporation
Attn: Corporate Secretary
11781 Lone Peak Parkway, Suite 270
Draper, Utah  84020


A notice delivered personally or by private courier shall be effective upon
receipt.  A notice delivered by mail shall be effective on the third day after
the day of mailing.


12. GOVERNING LAW; JURISDICTION AND VENUE.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Utah without giving
effect to any applicable conflicts of law provisions.  The parties consent to
the exclusive jurisdiction and venue of the appropriate federal or state court
in Salt Lake County, State of Utah.


13.           DISPUTE RESOLUTION.  In the event of any dispute (each, a
“Dispute”) between the Parties in connection with the performance of this
Agreement, each party agrees to negotiate in good faith to attempt to resolve
such Dispute.  (Notwithstanding the forgoing, this obligation to negotiate does
not apply to termination pursuant to Section 5.3.)  The parties must complete
the foregoing dispute resolution process before serving written notice on the
other party alleging a material breach of this Agreement in accordance with
Section 14 provided however; the parties acknowledge and agree that not every
Dispute will rise to the level of a material breach.


14.           ARBITRATION.  In the event a Dispute cannot be resolved through
good faith negotiations, the parties agree that any dispute arising out of this
Agreement shall be resolved through arbitration in accordance with the then
current Rules of Commercial Arbitration of the American Arbitration Association
or any successor organization (the "AAA").  The party desiring to initiate the
arbitration process shall give written notice to that effect to the other party
and shall, in such written notice, include a brief statement of its
claims.  Within ten (10) days of the note of intent to arbitrate, the parties
shall meet for the purpose of attempting to jointly select a single arbitrator
to serve in the matter. If they are unable to agree on the designation of the
arbitrator, either party may apply to the AAA for the appointment of a single
arbitrator in accordance with the rules of the AAA then in effect.  The
arbitration proceeding shall be held within 60 days of the appointment of the
arbitrator and the arbitrator shall render his or her decision within 30 days
after the conclusion of the arbitration proceeding.  The decision of the
arbitrator shall be final and binding upon, and non-appealable by, the parties
and any judgment may be had on the decision and award so rendered in any court
of competent jurisdiction.  The prevailing party shall be entitled to all costs
incurred in connection with the arbitration proceeding, including the fees of
the arbitrator, its reasonable attorneys' fees, witness fees and other costs as
determined by the arbitrator.


15.           TAXES.  Any payments provided for hereunder shall be paid net of
any applicable withholding or other employment taxes required under federal,
state or local law.


16.           SURVIVAL.  The obligations under Sections 5, 6, and 10-19 hereof
shall survive the expiration of this Agreement.


17.           SUPERSEDE.  This Agreement supersedes and replaces in its entirety
any existing employment agreement by and between the Employee and the Company as
of the date of this Agreement.  Both parties acknowledge and agree that this
provision does not trigger any termination, expiration or other rights that
might be available to Employee under any prior existing employment agreement.


18.           ENTIRE AGREEMENT.  This Agreement embodies the entire agreement of
the parties hereto respecting the matters within its scope.  All Exhibits
attached hereto are deemed to be incorporated herein by reference.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.
 
THE COMPANY:    
 
AVINCI MEDIA CORPORATION
a Delaware corporation
    THE EXECUTIVE:  
By:
    By:  
 
    John C. Bay  
Its:
   
 
 

 

 
 
 

--------------------------------------------------------------------------------

 
                                                                       
                         
Exhibit “A”
 
EMPLOYMENT DUTIES
 
Subject to the direction of the Company’s Board of Directors, during the
Employment Term the Executive shall perform the following duties, and such other
duties and responsibilities as may be determined and assigned to the Executive
from time to time by the Company’s Board of Directors:
 
Ÿ  
Shall serve as Executive Vice President- Marketing and Sales and assume the
normal and customary duties of such position.

 
Ÿ  
Shall be responsible to make sure the Company develops solid and consistent
messaging to help sell through to end customers.

 
Ÿ  
Shall perform any reasonable duty or service as may be requested by the
Company’s Board of Directors.

 

